Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 - 11, filed 3/1/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 11/27/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 2, 4 – 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Rountree et al. (U.S. No. 6,012,537) and McKittrick (U.S. No. 2016/0007495 A1) which teach the claimed invention however fail to disclose the limitations of “…wherein the aperture includes…”, “…an electronics assembly diameter at the printed circuit board and the low modulus spacer, at least a portion of the electronics assembly diameter being greater than the chassis diameter; and a fastener passing through the aperture to couple the low modulus spacer between the electronics assembly and the chassis, the fastener being secured to the chassis at the electronics diameter, the fastener coupling the electronics assembly and the low modulus spacer to the chassis, the fastener including a head, a head diameter of the head being greater than the electronics assembly diameter” as seen for instance at Fig. in combination with all the remaining limitations as required by the independent claims 1, 9 and 18.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 2, 4 – 21 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 03/01/2021 pp. 8 – 11, which includes criticality of the claimed diameters (see specification at paragraph [0038]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861